IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-10338
                          Conference Calendar
                           __________________


JIMMY LEE HICKSON,

                                       Plaintiff-Appellant,

versus

KALMANOV, Doctor,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:96-CV-50-X
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jimmy Lee Hickson, #500542, appeals the dismissal of his

civil rights action without prejudice for failure to pay his

prior monetary sanctions and failure to move for leave to file

his complaint.    Hickson argues that the district court erred in

precluding him from filing his complaint without conducting an

inquiry to determine whether he is able to make payment.      We have

reviewed the record and Hickson's brief and conclude that there

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10338
                                 -2-

is no error.    See Hickson v. Kalmanov, No. 7:96-CV-50-X (N.D.

Tex. Mar. 11, 1996).

     The appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. R. 42.2.   We caution Hickson that any additional frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   To avoid sanctions, Hickson is further cautioned

to review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.